Opinion filed January 11, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-17-00237-CV
                                             ___________

                      IN THE INTEREST OF L.O., A CHILD

                           On Appeal from the 29th District Court
                                 Palo Pinto County, Texas
                               Trial Court Cause No. C47271


                           MEMORANDUM OPINION
        Appellant, the mother of L.O., has filed in this court a motion to dismiss her
appeal. In the motion, which is unopposed, Appellant asserts that she has “decided
to not continue with the appeal,” and she requests that this court dismiss this appeal.
See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


January 11, 2018                                                            PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.